DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over KNITTEL et al (DE 4333221, using machine translation) in view of KRIJGSMAN (US 2002/0003113) and/or SHIMOJI (JP 2009 173732, using machine translation).
Claims 1, 6 and 8: KNITTEL discloses (see entire document) a method to decolorize polyester fabric, fibers, textiles, or yarn by:
 placing the polyester fabric in a pressure container with a fluid under supercritical conditions (abstract, [0001], [0005], [0008]-[0010], [0015], all examples (note that PES stands for polyethylene terephthalate according to [0035]), claims 1 and13) [as claimed]; 
adjusting the temperature of the supercritical fluid within a range of 80oC up to the decomposition point of the polyester (claim 6) with an example of 130oC ([0039]) [reading on the claimed greater or equal to  the Tg of the polyester];
removing the supercritical fluid out of the vessel for reuse and removing the polyester textile from the vessel ([0030], claim 33) [as claimed]. 

KNITTEL discloses that a mixture of fluids can be used together  ([0015]) and discloses adding a swelling agent to increase solubility ([0021], claim 19), but does not explicitly disclose that the swelling agent is a co-solvent or the specific co-solvents of claim 6. However:
KRIJGSMAN discloses (see entire document) a method to purify and separate an additive from a polymer material, wherein the additive comprises dyes, pigments or colorants (abstract, [0003], [0005], [0006]), by means of processing the material with a supercritical solvent, such as water, or a combination of supercritical solvents, such as water, carbon dioxide, alkane, and alcohol ([0006], [0011], table 1) [reading on the claimed co-solvents of claims 2 and 6 and polar solvent of claim 8]. KRIJGSMAN discloses that the process can be performed for any polymer, colorant and combinations of polymers and colorants ([0011]-[0014]).
It would have been obvious to one of ordinary skill in the art to have added water, alkane or alcohol as KNITTEL’s co-solvent, as taught by KRIJGSMAN, since KNITTEL discloses  to add a swelling agent to increase solubility, implying a solvent, and further discloses that a mixture of fluids can be used in addition to the carbon dioxide, while KRIJGSMAN discloses that either one of supercritical water, carbon dioxide, alkane, alcohol or combinations thereof are used to decolorize a polymeric material.
SHIMOJI discloses (see entire document) a method to recycle a dyed polyester fabric by first decolorizing the dyed polyester fabric by reduction washing it with an aqueous solution of thiourea dioxide or sodium sulfoxylate formaldehyde [reading on the claimed water as the co-solvent of claims 1 and 6 and reading on the claimed additives of claim 7] (abstract; 2nd paragraph under the subtitle Best Mode; example 1; claim 2)
It would have been obvious to one of ordinary skill in the art to have added water as KNITTEL’s co-solvent, as taught by SHIMOJI, since KNITTEL discloses to add a swelling agent to increase solubility, implying a solvent, and further discloses that a mixture of fluids can be used in addition to the carbon dioxide, while SHIMOJI discloses water as part of a solvent system that is used to decolor polyester, wherein both references are concerned with decolorizing polyester with a solvent system.

Claim 2: The supercritical fluid is carbon dioxide ([0015], claim 8)
Claims 3 – 5: The temperature of the supercritical fluid is within a range of 80oC up to the decomposition point of the polyester (claim 6) with examples of 130oC (example 1) and 100oC (example 12) [meeting the claimed ranges],  and with a pressure of 200-500 bar (20-50 MPa) (claim 7) with examples of 280 bar (28 MPa) [meeting the claimed range of 15-30 MPa].  KNITTEL moreover discloses that one can vary the temperature and pressure appropriately ([0028]).
Claim 7: KNITTEL is silent regrading an additive. However, it would have been obvious to one of ordinary skill in the art to have added SHIMOJI’s additive, thiourea dioxide or sodium sulfoxylate formaldehyde, in KNITTEL’s process for cumulative results since KNITTEL and SHIMOJI are concerned with decolorizing polyester fabrics with a solvent and SHIMOJI discloses that aqueous thiourea dioxide or sodium sulfoxylate formaldehyde successfully decolorizes polyester fabrics.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765